        Case 2:14-cr-00006-DLC Document 62 Filed 03/22/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

UNITED STATES OF AMERICA,                            CR 14–06–M–DLC

                      Plaintiff,

vs.                                                        ORDER

CHARLES DOUGLAS MYERS,

                      Defendant.

      Before the Court is the parties’ Joint Motion to Correct Judgment. (Doc.

61.) On March 12, 2021, following Defendant Charles Douglas Myers’ second

revocation proceeding, this Court imposed a judgment of 24 months imprisonment

to be followed by 12 months supervised release. (Doc. 59 at 2–3.) The parties

maintain that, in light of United States v. Knight, 580 F.3d 933 (9th Cir. 2009), Mr.

Myers is only eligible for 6 months of supervised release. (Doc. 61 at 3.) The

Court agrees and will issue an amended judgment.

      Under 18 U.S.C. § 3583(h), if this Court imposes a term of imprisonment

following the revocation of a defendant’s term of supervised release, it “may

include a requirement that the defendant be placed on a term of supervised release

after imprisonment.” The maximum length of this term, however, “shall not

exceed the term of supervised release authorized by statute for the offense that

resulted in the original term of supervised release, less any term of imprisonment

                                          1
        Case 2:14-cr-00006-DLC Document 62 Filed 03/22/21 Page 2 of 3



that was imposed upon revocation of supervised release.” Id.

      Knight interprets the foregoing language to mean that when a district court

imposes a new term of supervised release following a revocation, such term “must

be reduced by the aggregate length of any and all terms of imprisonment that have

been imposed upon revocation of supervised release.” 580 F.3d 933, 940. This

“aggregate length” includes not only the length of any prior terms of imprisonment

imposed in prior revocation proceedings but also any term of imprisonment

imposed in the instant revocation proceeding. Id.

      Applying Knight to this case, the Court agrees that it cannot impose a term

of supervised release exceeding 6 months. Mr. Myers pled guilty to being a

prohibited person in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

(Doc. 18.) This is a Class C Felony for which “the [maximum] term of supervised

release authorized by statute” is 36 months. 18 U.S.C. § 3583(b)(2), (h). At

sentencing, Mr. Myers’ received 57 months imprisonment followed by 36 months

of supervised release. (Doc. 22 at 2–3.) Mr. Myers began serving this term of

supervised release on August 28, 2019. (Doc. 30.)

      In July 2020, the Court conducted its first revocation hearing as to Mr.

Myers, and, after revoking his term of supervised release, imposed a sentence of 6

months imprisonment to be followed by 30 months supervised release. (Doc. 40 at

2–3.) Mr. Myers served this term of imprisonment and began to serve his new

                                          2
           Case 2:14-cr-00006-DLC Document 62 Filed 03/22/21 Page 3 of 3



term of supervised release on December 11, 2020. (Doc. 55 at 2.) As noted above,

on March 12, 2020, the Court conducted a second revocation hearing in this

matter, and, after revoking his second term of supervised release, imposed a

sentence of 24 months imprisonment to be followed by 12 months supervised

release.

      To summarize, prior to the second revocation hearing Mr. Myers had already

received 6 months imprisonment through revocation proceedings. At the second

revocation hearing, the Court imposed an additional term of 24 months

imprisonment, for a total of 30 months imprisonment imposed through the totality

of revocation proceedings. Accordingly, under Knight, to calculate the maximum

term of supervised release available to the Court during the second revocation

proceeding, the starting point is 36 months—the maximum term of supervised

release available for the original offense. The Court then subtracts the aggregate

term of supervised release imposed during revocation proceedings—30 months—

for a maximum available supervised release term of 6 months.

      Accordingly, IT IS ORDERED that the motion (Doc. 61) is GRANTED.

The Court will issue an amended judgment in due course.

      DATED this 22nd day of March, 2021.




                                         3
